Citation Nr: 1436361	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-24 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to October 5, 2010, for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1965.  This appeal comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which awarded service connection for PTSD with a 70 percent disability rating, effective October 5, 2010.  The Veteran submitted a notice of disagreement as to the disability assigned, as well as the effective date.  However, the Veteran limited his substantive appeal to the effective date issue by way of the September 2011 VA Form 9.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


FINDINGS OF FACT

1.  Service connection for PTSD was denied in an unappealed March 2009 rating decision.

2.  A formal or informal claim to reopen entitlement to service connection for PTSD was not received prior to October 5, 2010.

3.  The Veteran's claim for service connection for PTSD was reopened on the basis of new and material evidence, other than service department records, that was received more than one year following the March 2009 rating decision.


CONCLUSION OF LAW

The criteria for an effective date prior to October 5, 2010, for the award of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

As explained below, the determinative factor in this case is when the Veteran's claim was received.  Any notice sent or evidence received after the receipt of the claim would not establish the Veteran's entitlement to an earlier effective date for service connection.  Therefore, no further development is required before the Board decides this appeal.

General Legal Criteria: Earlier Effective Date

In general, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance, "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

The effective date of an award of disability compensation based on new and material evidence (other than service department records) received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  However, new and material evidence received prior to the expiration of the appeal period (one year after notice of the decision is sent) will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b) (2013).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2013).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as a claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Factual Background and Analysis

The Veteran contends that he is entitled to an effective date prior to October 5, 2010, for the grant of service connection for PTSD.  In particular, he contends that the proper effective date is the date of filing of his original PTSD claim in 2008.

The Veteran was discharged from active service in August 1965.  He first filed his claim for service connection for PTSD in December 2008.  Service connection was denied by way of a March 2009 rating decision.  The Veteran was notified of this decision in the same month.  He did not file any statement of disagreement or other evidence within one year of that rating decision and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.1103 (2013).

On October 5, 2010, VA received the Veteran's claim to reopen his claim for service connection for PTSD, along with copies of private treatment records showing psychological care as early as 1993.  These records were first received along with the October 2010 claim and were not part of the official record at the time of the March 2009 rating decision.  It was not until the time of the November 2010 VA examination that the diagnosis of PTSD was confirmed and reported as causally connected to the Veteran's active service.  A review of the record shows that there was no communication or treatment records that could be interpreted as a claim for service connection for PTSD, formal or informal, received subsequent to the RO's March 2009 rating decision  and prior to October 5, 2010.

Given the foregoing, there is no basis for the assignment of an effective date for the grant of service connection for PTSD prior to October 5, 2010.  See 38 C.F.R. § 3.400(q)(1)(ii), (r); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application). 

The Board therefore finds that the preponderance of the evidence is against the claim for an effective date prior to October 5, 2010, for service connection for PTSD.

The Board recognizes that the Veteran served in combat and believes that he should have been provided a VA examination in response to his original claim.  In essence, he believes that VA did not comply with its duty to assist him prior to its adjudication of his original claim.  The Board notes that prior final decisions can be attacked on the basis of clear and unmistakable error.  However, an allegation that VA failed in its duty to assist is not a valid claim of clear and unmistakable error.  If the Veteran believes that the prior denial was based on clear and unmistakable error, he should submit a statement to the RO informing the RO of the specific clear and unmistakable errors that he believes were made in connection with original denial of his claim.   


ORDER

An effective date earlier than October 5, 2010, for the award of service connection for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


